Citation Nr: 0202570	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to nonservice-connected pension; Extra-
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to June 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of two rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 1999 service connection for asbestosis was 
denied.  In November 1999 the RO denied the veteran's claim 
for nonservice-connected pension and extra-schedular 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the April 1999 and November 1999 rating 
decisions, the October 1999 and July 2000 statements of the 
case (SOC), as well as the July 2000 supplemental statement 
of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in March and September of 
1999.  

4.  The evidence does not establish that the veteran has 
asbestosis related to asbestos exposure in service.  

5.  The evidence of record shows that the veteran was born in 
August 1945.  He completed high school and has work 
experience as a pipe fitter and van driver.  

6.  The record indicates that the veteran has several 
disabilities, to include diabetes mellitus, chronic low back 
syndrome and peripheral neuropathy.  

7.  The veteran is not service-connected for any 
disabilities.  

8.  The veteran does not have permanent ratable disabilities, 
which preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).  

3.  The veteran is neither totally disabled nor unemployable 
because of permanent ratable disability.  38 U.S.C.A. 
§§ 1155, 1502(a)(1), 1521 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.3, 3.314, 3.321, 3.340, 3.342, Part 4, Diagnostic Codes 
5295, 7913 and 8520 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The April 1999 and November 1999 rating decisions, the 
October 1999 and July 2000 SOC, as well as the July 2000 SSOC 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).  The VA examined the 
veteran in March and September of 1999.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Background  

The veteran's service medical records do not show that he was 
seen for chronic lung problems or asbestosis.  

In January 1997, a private physician opined that bilateral 
interstitial fibrotic changes consistent with asbestosis were 
found in the veteran who had an adequate exposure history and 
latent period.  The private physician indicated that the 
chest radiographs revealed that the heart mediastinum and 
pulmonary vasculature were normal.  Irregular interstitial 
opacities were found in both mid and lower lung zones.  
Pleural surfaces were unremarkable, and no other significant 
defects were found.  

A private medical record, dated September 1997, reveals that 
the veteran was seen for complaints of chronic back pain.  
The assessment was chronic lumbar pain.  

In a written statement, dated February 1998, a private 
physician certified that the veteran was totally and 
permanently disabled as of September 1997.  Another private 
physician certified, in December 1998, that the veteran was 
totally and permanently disabled as of April 1998.  

In a written statement, dated January 1999, the veteran 
listed his post service employment.  He indicated that he had 
been a painter, a truck driver and a pipe fitter.  The 
veteran stated that he worked with and around insulation and 
other asbestos contaminated materials.  He worked several DD 
Spruce class destroyers as well as Aegis class ships and the 
LDH class carriers from 1969 to 1990, but that his first 
contact with asbestos related materials was while in the Air 
Force during 1965.  

VA outpatient treatment records, dated January 1999 to July 
1999, show that the veteran was seen for type II diabetes.  

The VA examined the veteran for pulmonary diseases in March 
1999.  His lungs were clear to auscultation.  There was no 
evidence of pulmonary hypertension, congestive heart failure, 
respiratory failure or chronic pulmonary thromboembolism.  
There were no residuals of pulmonary embolism.  The pulmonary 
function test was within normal limits, and the chest x-ray 
was negative.  There was no evidence of pulmonary asbestosis 
on diagnostic and clinical tests.  The electrocardiogram 
(EKG) revealed sinus bradycardia, asymptomatic.  The 
diagnosis was a history of asbestos exposure, no significant 
lung disease found clinically.  

The VA undertook a general medical examination of the veteran 
in September 1999.  His posture, gait and skin were normal.  
The veteran's hemic and lymphatic systems and endocrine were 
normal.  His head, face, eyes, ears, nose, sinuses, mouth, 
throat and neck were normal.  The veteran's chest was 
symmetrical, and his lungs were clear to auscultation.  His 
heart was regular without murmur, and heart sounds were 
normal.  The peripheral vessels were within normal limits.  
His abdomen was obese, soft and nontender without mass or 
organomegaly.  Genitals were normal without hernia.  The 
veteran had chronic lumbosacral pain and stiffness with 
impaired range of motion in this area.  Neurologically, the 
veteran was normal except for tingling and numbness of 
plantar surfaces of both feet.  The psychiatric examination 
was normal.  The chest x-ray was negative and the EKG was 
normal.  The diagnoses were chronic low back syndrome 
secondary to back strain, mild to moderate, and a history of 
asbestos exposure.  It was noted that no significant lung 
disease was found clinically.  It was also noted that the 
chest x-ray was negative for pulmonary asbestosis.  Type II 
diabetes mellitus, fairly controlled on insulin with mild 
peripheral neuropathy, was also diagnosed.  

At the November 1999 RO hearing, the veteran testified that 
was 54 years old and was in the Air Force.  He stated that he 
completed high school and had additional training in pipe 
fitting school and auto body repair.  The veteran indicated 
that he was unemployed and last worked in March of 1993 as a 
van driver, a job that he held for ten months.  He reported 
that the van-driving job ended because the contract between 
his employer and CSX railroad was not renewed.  The veteran 
maintained that before that he was a pipe fitter with Ingalls 
Ship Building for seventeen years.  The veteran asserted that 
in January 1990 he fell at the shipyard injuring his back and 
that he had not been able to work substantially since then.  
He said that he was so disabled from the fall that he could 
not be hired back at the shipyard.  He stated that he 
attempted to obtain other work since 1993 but his back 
disability made him ineligible.

The veteran testified that he had applied for Social Security 
Disability, and that his claim was on appeal.  The veteran 
indicated that he was on 70 units of insulin a day and on a 
2200 calories a day diet.  He maintained that this diabetes 
was pretty well controlled with his insulin.  The veteran 
reported frequently experiencing numbness in his feet and 
legs and pain in the back of his right thigh.  He asserted 
that he used a cane because of his back and that exercising 
too much caused back pain.  The veteran said that he did not 
climb steps; he could occasionally stoop, but squatting was 
almost non-existent.  

The veteran testified that while in the Air Force he worked 
in the base commissary then in redistribution and marketing 
which was the base salvage yard.  He stated that he handled 
lead-based paint, brake shoes, and dealt with turbine engines 
and did not wear a mask or any protection.  The veteran 
reported that he worked in the salvage yard for about eight 
to ten months.  He indicated that a lawyer handling the case 
for employees of Ingalls Ship Building suggested that he 
apply for service connection for asbestosis.  The veteran 
asserted that he was diagnosed with asbestosis.  He 
maintained that he was in contact with asbestos during his 
period of employment as a pipe fitter at Ingalls Ship Yard, 
where the insulation on the ships, some of the paint and some 
of the machinery that he worked around contained asbestos.  
The veteran said that he was not diagnosed with asbestosis or 
any lung problems between 1966, when he was discharged from 
the Air Force, and 1972.  

The veteran testified that his symptoms included shortness of 
breath but no cough.  He stated that asbestos attorneys sent 
them letters to go to a certain place where they were re-
examined for asbestosis.  The veteran reported that he was 
first examined in 1992 and the last time was in 1995 or 1996.  
He indicated that he was diagnosed with asbestosis in his 
lungs in the re-examination and that the evidence showed very 
clearly on the x-rays.  The veteran maintained that he was 
involved in an asbestos case against Ingalls Ship Yard and 
that they were paid as the company recognized that they were 
exposed and had been diagnosed.  He asserted that he first 
handled materials containing asbestos and was first exposed 
to asbestos while in the service.  The veteran denied that he 
was treated for any kind of lung problems while in the 
military.  He said that he was not currently receiving any 
treatment for asbestosis.  

Asbestosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2001).  

The veteran claims that as a result of in-service exposure to 
asbestos, he developed asbestosis.  After a review of the 
record, the Board finds that the evidence does not support 
the veteran's contentions, and his claim must be denied.  

While, there is one medical opinion of findings believed to 
be consistent with asbestosis, two VA examinations with 
accompanying radiographic evidence indicate that no 
significant lung disease was found.  The veteran testified 
that he was not receiving treatment for asbestosis.  In 
addition, he stated that he was receiving money from an 
asbestos exposure claim against his former employer.  

The Board finds that the VA examination reports are more 
probative than the private medical opinion.  First, the Board 
finds that the VA examination reports are more recent and 
therefore reflect best the existence of any current 
disability.  Second, the Board finds that the March 1999 VA 
examination is more probative because the conclusion stated 
therein was made after a review of the claims folder.  The 
private medical opinion did not indicate that the veteran's 
medical records had been reviewed.  As the March 1999 VA 
examiner had the benefit of reviewing the entire history and 
pertinent evidence as regards the claim, the Board finds that 
conclusion more probative.  Third, the private medical 
opinion was in connection with an asbestos exposure claim 
against the veteran's previous employer, and unrelated to 
military service.

The preponderance of the evidence is also against the claim, 
as it does not support the finding of a positive medical 
nexus between a current disability and any asbestos exposure 
in service.  Assuming arguendo that the veteran has a current 
lung disability due to asbestos exposure, none of the medical 
evidence suggests a link to in-service asbestos exposure.  
The private medical opinion does not refer to in-service 
exposure or post-service asbestos exposure, but rather only 
seems to accept a history of exposure.  

The veteran offers the only suggestion of in-service 
exposure, but there is nothing of record to bring his 
allegation beyond a guess or opinion.  While he is qualified 
to report symptoms that are capable of lay observation, he is 
not qualified to render opinions which require medical 
expertise.  Holland v. Brown, 6 Vet. App. 443 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In as 
much as the preponderance of the evidence is against toxic 
exposure in service and the presence of asbestosis on 
comprehensive VA medical examination using appropriate 
diagnostic and clinical tests, the appeal must be denied.  

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102, 4.3 (2001).  Accordingly, 
based on the decision above, asbestosis was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

Nonservice-connected Pension

To establish entitlement to VA nonservice-connected pension 
benefits under 38 U.S.C.A. § 1521, a veteran must (1) have 
served during a period of war for a requisite period of time; 
(2) be permanently and totally disabled; and (3) have income 
that meets a certain income standard.  See also 38 C.F.R. § 
3.3 (2001); Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 
(1992).  "Determinations of permanent and total disability 
pension purposes [are] based on nonservice- connected 
disability or combined nonservice-connected disability and 
service-connected disabilities not the result of willful 
misconduct."  38 C.F.R. §§ 3.314, 3.342 (2001).  Generally, 
"total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a)(1) 
(2001).

If the veteran's disability is less than 100 percent, he must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.340, 
3.342 and Part 4 (2001).  If appropriate, a permanent and 
total disability evaluation for pension purposes may be 
assigned under 38 C.F.R. § 3.321(b)(2) where a basically 
eligible veteran fails to meet the disability percentage 
requirements, but is found to be unemployable by reason of 
disability or disabilities, age, occupational background, and 
other related factors.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  Under the 
applicable criteria, evaluations of a disability are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Based on a review of the evidence of record, the Board finds 
that the veteran is not service connected for any 
disabilities.  The nonservice-connected disorders which are 
ratable in connection with this claim include diabetes 
mellitus, chronic low back syndrome and peripheral 
neuropathy.  Diabetes mellitus is assigned a 20 percent 
disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2001).  The veteran's chronic low back syndrome is assigned 
a 10 percent disabling under Diagnostic Code 5295.  38 C.F.R. 
§ 4.72 (2001).  Peripheral neuropathy is assigned a 
noncompensable rating under Diagnostic Code 8520.  38 C.F.R. 
§ 4.124a (2001).  

Under 38 C.F.R. § 4.25, a veteran's disability evaluations 
are to be combined to determine how the efficiency of the 
individual has been affected by the various disabilities.  
Disabilities are combined based upon the combined rating 
table contained in 38 C.F.R. § 4.25, not merely added 
together.  Based on the review undertaken above, the veteran 
has been assigned a combined disability evaluation of less 
than 100 percent.  

Average Person Test

According to the average person standard, a veteran will be 
considered to be permanently and totally disabled when an 
impairment of mind or body is present which is sufficient to 
render it impossible for the average person to follow 
substantially gainful employment, provided that this 
impairment is reasonably certain to continue throughout the 
lifetime of the disabled person.  38 U.S.C.A. § 1502(a)(1) 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.15 (2001).  
Consideration will be given to unusual physical or mental 
effects in individual cases, to the effects of occupational 
activities, to defects, which would prevent the usual amount 
of success in overcoming the effects of the disability, and 
to the overall effect of a combination of disabilities.  38 
C.F.R. § 4.15 (2001).

Certain disabilities are automatically considered to be 
permanently and totally disabling, such as the permanent loss 
of use of both hands, or both feet, or of one hand and one 
foot, the loss of sight in both eyes, or becoming permanently 
helpless or permanently bedridden.  38 C.F.R. § 4.15 (2001).

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
veteran is entitled to a permanent and total disability 
rating under the average person standard.  Specifically, 
there is no indication that his physical disabilities would 
prevent the average person from retaining and maintaining 
substantially gainful employment.  In addition, the available 
evidence does not demonstrate that his disorders are 
productive of symptomatology, which would preclude the 
average person from working even though the veteran has not 
personally succeeded in maintaining long-term employment.  
There is no indication in the record that the veteran suffers 
from any unusual defect, which would prevent the usual amount 
of success in overcoming his physical disabilities.

The Board also notes that the appellant does not meet the 
basic requirements for the assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17 
(2001).  He does not have a total schedular rating, and since 
he has two or more disabilities, he is required to have at 
least one disability rated at 40 percent or more.  As noted 
above, he has two disabilities with compensable ratings, 
neither of which is rated as 40 percent disabling.  Clearly, 
he has not met the basic percentage requirements to qualify 
for a pension under 38 C.F.R. §§ 4.16 and 4.17 (2001).

For the reasons stated above, the Board finds that the 
evidence of record does not support a permanent and total 
disability rating under the average person standard.

Subjective test

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 (2001) have not been met, the Board has considered 
the pension claim on an extraschedular basis.  Under 38 
C.F.R. § 3.321 (2001), consideration will be given to the 
veteran's age, education, and work experience in determining 
whether he is unable to obtain or maintain some form of 
substantially gainful employment.

The veteran is currently 56 years of age; he completed high 
school and has training and work experience as a pipe fitter 
and van driver.  The record indicates that he has not worked 
since 1993.  The above referenced medical opinions do not 
indicate that his disabilities, diabetes mellitus, chronic 
low back syndrome and peripheral neuropathy, are so disabling 
as to permanently preclude him from performing substantially 
gainful employment in light of his age, education, and work 
experience.  Given the foregoing, the Board determines that 
the preponderance of the evidence is against a finding that 
entitlement to a permanent and total rating for pension 
purposes is warranted on an extraschedular basis.


ORDER

Service connection for asbestosis is denied.  

Entitlement to nonservice-connected pension, including 
consideration of extra-schedular entitlement to pension under 
the provisions of 38 C.F.R. § 3.321(b)(2), is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

